Name: Council Regulation (EEC) No 1400/81 of 19 May 1981 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 5 . 81 No L 141 /3Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1400/81 of 19 May 1981 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas 7 318 tonnes should be kept in reserve for future allocation should the need arise, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1399/81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain deve ­ loping countries and specialized bodies under the 1981 food-aid programme (*), and in particular Articles 3 and 7 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1399/81 provides for the supply of 1 50 000 tonnes of skimmed-milk powder ; whereas this quantity should be allocated among the various countries and bodies from which applications have been accepted and arrangements for financing should be specified ; The allocation and financing arrangements in respect of 150 000 tonnes of skimmed-milk powder to be supplied to certain developing countries and special ­ ized bodies as food aid under the 1981 programme in accordance with Regulation (EEC) No 1399/81 are set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1981 . For the Council The President D. F. van der MEI (') See page 1 of this Official Journal . No L 141 /4 Official Journal of the European Communities 27 . 5 . 81 ANNEX 1981 skimmed-muk powder food-aid programme Recipient countries Quantities allocated Arrangements and bodies (tonnes) for financing COUNTRIES Angola 500 fob Bangladesh 5 000 cif Burundi 100 fad Cape Verde 400 cif Central African Republic token entry  Comoros 400 cif Jibuti 200 cif Ecuador 500 fob Egypt 10 000 fob Ethiopa 2 000 cif Ghana token entry  Guinea Bissau 600 cif Guinea (Conakry) token entry  Grenada 400 fob Equatorial Guinea token entry  Guyana 500 fob Haiti token entry  Upper Volta token entry  Honduras 2 000 fob India 31 000 cif Indonesia 1 350 fob Jamaica 1 500 fob Jordan 1 500 fob Kenya 2 000 fob Lesotho 300 fad Lebanon 1 100 fob Madagascar token entry  Mali 600 fad Malta 400 fob Mauritania 1 000 cif Morocco 1 500 fob Mozambique 750 cif Nicaragua 2 000 fob Niger 250 fad Pakistan 750 fob Peru 1 000 fob Philippines 1 000 fob Rwanda token entry  Sao Tome token entry  Senegal 2 000 fob Sierra Leone token entry  Somalia 3 500 cif Sri Lanka token entry  Sudan token entry  Syria 1 200 fob Tanzania 2 500 cif Chad token entry  Thailand token entry  Togo 250 fob Yemen A.R. 500 fob Yemen (Democratic) token entry  Zaire token entry  Zambia 1 500 fad BODIES Caritas Germany  fad ICRC 2 200 fad Licross 1 800 fad UNHCR token entry  NGO 25 000 fad UNRWA 1 632 fad WFP 30 000 fad Reserve 7 318  Total 1 50 000